Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-12-00801-CV

                                IN RE BOY SCOUTS OF AMERICA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 8, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 28, 2012, Relator Boy Scouts of America filed a petition for writ of

mandamus. After the cause was abated to the trial court, Relator filed an amended petition for

writ of mandamus on February 5, 2013 asking, in part, that we issue a writ of mandamus

directing the trial court to vacate her January 30, 2013 order. The court has considered Relator’s

petition for writ of mandamus, the real party in interest’s response, and Relator’s reply and is of

the opinion that Relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM


1
  This proceeding arises out of Cause No. 2011-CI-02919, styled John Adams, an individual proceeding under a
fictitious name v. Boy Scouts of America and Alamo Area Council Boy Scouts of America, pending in the 288th
Judicial District Court, Bexar County, Texas, the Honorable Solomon J. Casseb, III presiding. However, the order
complained of was signed by the Honorable Laura Salinas, presiding judge of the 166th Judicial District Court,
Bexar County, Texas.